Title: To James Madison from William Thornton, 9 September 1803
From: Thornton, William
To: Madison, James


Dear Sir
City of Washington Sepr. 9th: 1803.
Jason arrived here safely on Tuesday Eveng. and Payne came up the Day after in good Health. Mrs: Dick of Alexandria wrote to my Wife that there was no danger of any Fever, but subsequent Accounts from others differ very materially. It is said that the Fever has taken off several persons very suddenly, and the Inhabitants fly the place from alarm. It is a melancholy reflection that there is little safety in any of our populous Sea-ports, and the prevention of so dreadful a Calamity would be worthy of the Consideration of all the enlightened.
We have Payne with us, and will attend to his Studies, that as little time as possible may be lost by his Absence from School.
We have tried the Horses, and think they will make a very useful pair. Indeed we are pleased with them, and under many obligations for your goodness, & friendly consideration.
Payne writes to his mama, & my wife will not let the opportunity escape of saying many things to her in sincerity & affection. Accept, dear Sir, our best regards and good wishes for your health & prosperity. With great respect Yrs.
William Thornton
 

   
   RC (DLC). Docketed by JM.



   
   This was probably Hannah Harmon Dick, wife of Elisha Cullen Dick, a prominent Alexandria physician and superintendent of quarantine for the city (Gay Montague Moore, Seaport in Virginia: George Washington’s Alexandria [1949; Charlottesville, Va., 1972 reprint], pp. 162–71).


